DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 1 and 3-4 are necessitated by Applicant’s amendment filed on Jan. 24, 2022. In particular, independent claim 1 has been amended to contain limitations from previous claims 2 and 5. Therefore, claim 1 and claims 3-4 which ultimately depend on amended claim 1 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C § 112

Claims 1 and 3-4 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for vinyl chloride homopolymers having a porosity of 60 to 67.8%, does not reasonably provide enablement for the more broadly claimed polymers which encompass porosities above 67.8%. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurately in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With respect to independent claim 1, the claim encompasses (factor (a)) all values of the porosity above 60%, and thus the claim is very broad with respect to this property.
The invention (factor (b)) is drawn generally to methods of making vinyl chloride polymers with a seed polymer and at various polymerization temperatures.
The prior art (factors (c)-(e)) does not, to the examiner’s knowledge, contain a disclosure of the manner of making vinyl chloride polymers having porosities above 67.8%.
The present application (factors (f)-(g)) contains working examples in which vinyl chloride homopolymers are produced and which have porosities of at most 67.8. The application does not contain any guidance regarding the steps that would be taken to achieve porosities above 67.8%.
It is therefore concluded that undue experimentation would be required to make the invention commensurately in scope with the claims.



Information Disclosure Statement

An Office action by the Chinese Patent Office action is cited on an Information Disclosure Statement submitted on Dec. 10, 2021. However, the Information Disclosure Statement is not accompanied by an English translation of this foreign Office action or by any other concise statement of the relevance of either of the foreign office action, as is required by 37 C.F.R. § 1.98(a)(3)(i)-(ii). The cited Office action has therefore not been considered.
The same Information Disclosure Statement submitted on Dec. 10, 2021 does not comply with 37 C.F.R. § 1.98(a)(1)(ii) which requires a column that provides a space, next to each document to be considered, for the examiner’s initials. The attached annotated copy of the Information Disclosure Statement has been struck through.

Response to Arguments

Applicant’s arguments filed Jan. 24, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejections under 35 U.S.C. § 102 have been withdrawn in light of the amendments of independent claim 1.

Regarding the scope of enablement rejection: Applicant argues (second paragraph on p. 5 of Remarks) that the examples show polymerization where the conversion rate and the temperature difference between polymerization stages are controlled.
Upon further review of the examples, the examiner detects a weak correlation among the temperature difference between polymerization stages and the pore diameter. The rejection has therefore been withdrawn with respect to the scope of the pore diameter.
The argument is unpersuasive with respect to the claimed range of porosity of 60% or greater, because it does not explain how the conversion rate or the temperature difference between polymerization stages would amount to guidance to one of ordinary skill in the art to make polymers having a porosity above 67.8%. The examiner finds no correlation among either the conversion rate or the temperature difference between polymerization stages and the porosity of the polymer, nor any other guidance in the specification regarding how to make polymers having a porosity above 67.8%.
Absent any such guidance, one of ordinary skill in the art would be left to undertake undue experimentation to identify modifications of the disclosed process which lead to polymers having a porosity commensurate in scope with the recited range of greater than 60%.

Applicant further argues (third paragraph on p. 5 of Remarks) that enablement is supported by the amount of knowledge in the art and other Wands factors. This argument is unpersuasive because it does not identify any evidence or provide any technical reasoning based upon the alleged knowledge in the art or other Wands factors which would amount to guidance as to how one of ordinary skill in the art would undertake making polymers having a porosity commensurate in scope with the recited range of greater than 60%.

The rejection has been recast above to reflect the current scope of the claims, but it is otherwise substantially the same as that set forth previously.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764